875 F.2d 316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Franklin TESACK, Plaintiff-Appellant,v.WATERFORD PARK, INC., Steven W. Campbell, Security Guard,Gary Durham, Security Guard, Roy Hart, Security Guard,Richard E. Holingbaugh, Security Guard, Unknown Officers ofWaterford Park, Inc., Joseph Geisse, III, Hancock CountyDeputy Sheriff, William Webster, Hancock County Sheriff,Walter Nogay, Hancock County Magistrate, Thomas D. Hagg,Hancock County Prosecutor, Defendants-Appellees.
No. 88-7232.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1989.Decided May 3, 1989.Rehearing and Rehearing In Banc Denied June 14, 1989.

Franklin Tesack, appellant pro se.
Elba Gillenwater, Jr.  (Seibert, Kasserman, Farnsworth & Gillenwater, James F. Companion, Schrader, Stamp, Byrd, Byrum & Companion, M. Eric Frankovitch, Volk, Frankovitch, Anetakis, Recht, Robertson & Hellerstedt, for appellees.
Before ERVIN, Chief Judge, and K.K. HALL and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Franklin Tesack appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Tesack v. Waterford Park, Inc, C/A No. 84-226-E (N.D.W.Va. Aug. 3, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.